NUMBERS 13-21-00254-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


NINFA SOLIZ,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 156th District Court
                         of Live Oak County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       This cause is before the Court on its own motion. The trial court’s certification of

the defendant’s right to appeal indicates appellant does not have the right to appeal this

matter. Accordingly, on August 16, 2021, the Court ordered appellant’s counsel to review

the record, determine whether appellant has a right to appeal, and forward their findings

to the court within thirty days. Appellant’s counsel did not comply with the order.
       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 44.3 and 44.4. Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court. Upon remand, the

trial court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether the trial court certificate of

defendant’s right to appeal is accurate; (2) whether appellant’s rights are adversely

affected by a continued delay; (3) whether appellant wishes to pursue his

appeal; and (4) if any other orders are necessary to ensure the proper and timely pursuit

of appellant’s appeal.

       Upon remand, the trial court shall also determine whether appellant is entitled to

court-appointed counsel. If the trial court determines new counsel should be appointed,

the name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

                                                         PER CURIAM



                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
27th day of September, 2021.




                               3